Exhibit 10.2

Execution Version

SECOND AMENDMENT TO GUARANTEE AGREEMENT

THIS SECOND AMENDMENT TO GUARANTEE AGREEMENT (this “Amendment”), dated as of
August 3, 2020 and effective as of March 31, 2020, is by and between GOLDMAN
SACHS BANK USA, a New York state-chartered bank, as buyer (“Buyer”) and FS
CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland corporation, as guarantor
(“Guarantor”).

W I T N E S S E T H:

WHEREAS, FS CREIT FINANCE GS-1 LLC, a Delaware limited liability company
(“Seller”) and Buyer have entered into that certain Uncommitted Master
Repurchase and Securities Contract Agreement, dated as of January 26, 2018, as
amended by that certain First Amendment to Uncommitted Master Repurchase and
Securities Contract Agreement, dated as of June 6, 2018, as amended by that
certain Second Amendment to Uncommitted Master Repurchase and Securities
Contract Agreement, dated as of February 20, 2019, as amended by that certain
Third Amendment to Uncommitted Master Repurchase and Securities Contract
Agreement and First Amendment to Guarantee Agreement, dated as of December 19,
2019, as amended by that certain Fourth Amendment to Uncommitted Master
Repurchase and Securities Contract Agreement and First Amendment to Fee Letter,
dated as of February 18, 2020 (as the same may be further amended, restated,
supplemented or otherwise modified from time to time, the “Master Repurchase
Agreement”);

WHEREAS, in connection with the Master Repurchase Agreement, Guarantor executed
that certain Guarantee Agreement, dated January 26, 2018, in favor of Buyer, as
amended by that certain Third Amendment to Uncommitted Master Repurchase and
Securities Contract Agreement and First Amendment to Guarantee Agreement, dated
as of December 19, 2019 (as may be further amended, restated, supplement or
otherwise modified from time to time, the “Guarantee Agreement”); and

WHEREAS, Guarantor and Buyer wish to modify certain terms and provisions of the
Guarantee Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the parties hereto agree as
follows:

1. Amendments to the Guarantee Agreement. The Guarantee Agreement is hereby
amended as follows:

(a) Section 9(a)(ii) of the Guarantee Agreement is hereby deleted in its
entirety and replaced with the following:

“permit its Tangible Net Worth at any time to be less than an amount equal to
seventy-five percent (75%) of the net cash proceeds of any equity issuance by
Guarantor from and after its date of formation plus seventy-five percent (75%)
of the aggregate amount of all unfunded investor capital commitments of
Guarantor and its consolidated Subsidiaries, if any, that are available to be
called on without condition (other than customary notice conditions or as
otherwise set forth in the limited partnership agreement of Guarantor) and are
not pledged to any other Person or subject to any Lien (other than pursuant to a
subscription financing line of credit), net of amounts outstanding under any
subscription line of credit of Guarantor or any of its consolidated Subsidiaries
minus seventy-five percent (75%) of the amounts expended for equity redemptions
or repurchases by the Guarantor from and after its date of formation;”



--------------------------------------------------------------------------------

2. Effectiveness. This Amendment is effective as of March 31, 2020 subject to
receipt by Buyer of the following:

(a) Amendment. This Amendment, duly executed and delivered by Guarantor and
Buyer.

(b) Responsible Officer Certificate. A signed certificate from a Responsible
Officer of Guarantor certifying: (i) that no amendments have been made to the
organizational documents of Guarantor since January 26, 2018, unless otherwise
stated therein; and (ii) the authority of Guarantor to execute and deliver this
Amendment and the other Transaction Documents to be executed and delivered in
connection with this Amendment.

(c) Good Standing. Certificates of existence and good standing and/or
qualification to engage in business for Guarantor.

(d) Fees. Payment by Seller of the actual costs and expenses, including, without
limitation, the reasonable fees and expenses of counsel to Buyer, incurred by
Buyer in connection with this Amendment and the transactions contemplated
hereby.

3. Guarantor Representations. Guarantor hereby represents and warrants that all
representations and warranties contained in Section 8 of the Guaranty are true
and correct in all material respects (except such representations which by their
terms speak as of a specified date).

4. Defined Terms. Capitalized terms used but not otherwise defined herein shall
have the meanings given to them in the Master Repurchase Agreement and the
Guarantee Agreement, as applicable.

5. Continuing Effect of Guarantee Agreement. As amended by this Amendment, all
terms, covenants and provisions of the Guarantee Agreement are ratified and
confirmed and shall remain in full force and effect.

6. Binding Effect; No Partnership; Counterparts. The provisions of the Guarantee
Agreement, as amended hereby, shall be binding upon and inure to the benefit of
the parties hereto and their respective successors and permitted assigns.
Nothing herein contained shall be deemed or construed to create a partnership or
joint venture between any of the parties hereto. For the purpose of facilitating
the execution of this Amendment as herein provided, this Amendment may be
executed simultaneously in any number of counterparts, each of which shall be
deemed to be an original, and such counterparts when taken together shall
constitute but one and the same instrument. Delivery of an executed counterpart
signature page to this Amendment in Portable Document Format (PDF) or by
facsimile transmission shall be effective as delivery of a manually executed
original counterpart thereof.

7. Further Agreements. Guarantor agrees to execute and deliver such additional
documents, instruments or agreements as may be reasonably requested by Buyer and
as may be necessary or appropriate from time to time to effectuate the purposes
of this Amendment.

8. Governing Law. This Amendment shall be governed by, and construed and
interpreted in accordance with, the laws of the State of New York pursuant to
Sections 5-1401 and 5-1402 of the New York General Obligations Law without
giving effect to the conflict of law principles thereof.

 

2



--------------------------------------------------------------------------------

9. Headings. The headings of the sections and subsections of this Amendment are
for convenience of reference only and shall not be considered a part hereof nor
shall they be deemed to limit or otherwise affect any of the terms or provisions
hereof.

10. References to Guarantee Agreement. All references to the Guarantee Agreement
in any Transaction Document, or in any other document executed or delivered in
connection therewith shall, from and after the execution and delivery of this
Amendment, be deemed a reference to the Guarantee Agreement as amended hereby,
unless the context expressly requires otherwise.

11. No Waiver. The execution, delivery and effectiveness of this Amendment shall
not operate as a waiver of any right, power or remedy of Buyer under the
Guarantee Agreement or any other Transaction Document, nor constitute a waiver
of any provision of the Guarantee Agreement or any other Transaction Document by
any of the parties hereto.

[NO FURTHER TEXT ON THIS PAGE]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the day first
written above.

 

BUYER: GOLDMAN SACHS BANK USA, a New York state-chartered bank By:  

/s/ Jeffrey Dawkins

  Name: Jeffrey Dawkins   Title: Authorized Person

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]

 

4

(Signature Page to Second Amendment to Guarantee Agreement)



--------------------------------------------------------------------------------

GUARANTOR: FS CREDIT REAL ESTATE INCOME TRUST, INC., a Maryland corporation By:
 

/s/ Edward T. Gallivan Jr.

  Name: Edward T. Gallivan, Jr.   Title: Chief Financial Officer

 

5

(Signature Page to Second Amendment to Guarantee Agreement)